DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi et al. (Imaizumi) (US 2020/0014820 A1) in view of Lee Young Sin (KR 20090045587 A).
Regarding claim 1, Imaizumi discloses an image processing apparatus (e.g., image processing apparatus 10, figure 1) comprising: 
at least one memory that stores a program (e.g., the recording circuit 15, a volatile memory, a nonvolatile memory, or a combination of these may be used, paragraph 42}; and 
at least one processor that executes the program to (e.g.. various types of processing performed by the image forming apparatus 1 are controlled by a controller (a computer including a processor, such as a central processing unit (CPU) or a digital signal processor (DSP)), paragraph 36}:
 	generates a binary image from a multivalued image using a threshold (e.g., The image processing computation circuit 13 performs image processing on the input image data, and generates new image data. Examples of the image processing include resolution change processing, smoothing processing, sharpening processing, gradation converting processing such as gamma correction, monochrome-color converting processing, and processing for changing image data to data having a different number of gradations, such as a black-and-white binary image or a multi-gradation image (for example, a gray-scale image), paragraph 40); 
 	generate an edge image by: 
  		identifying positions of edge pixels from the multivalued image (e.g., filtering, which is called smoothing filtering, is performed to convert an image, in which edge portions are too conspicuous and which gives a stiff impression, into a smooth image. Thus, appropriate filtering for an output image is performed, paragraphs 55, 74); and 
 		correcting the identified positions of the edge pixels based on the multivalued image (referring to paragraphs 75, 76).
generate a synthetic binary image by synthesizing the generated edge image and the generated binary image.
generate a synthetic binary image by synthesizing the generated edge image and the generated binary image (e.g., referring to Fig. 4,…An image synthesizer 1216 for synthesizing a boundary sharpened image output from the image, a corresponding binary image output from the image binarizer 1211, and the image inverter 1213, and an inverted image, and an image synthesizer 1216). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Imaizumi to include generate a synthetic binary image by synthesizing the generated edge image and the generated binary image as taught by Lee. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Imaisumi by the teaching of Lee to have better image quality.
Regarding claim 3, Imaizumi discloses wherein the at least one processor corrects the identified positions of the edge pixels based on a gradation value of the multivalued image (e.g., Sharpening filtering is performed on the image, which is obtained after the contrast adjustment processing, to convert a blurry image into a sharp image. On the contrary, filtering, which is called smoothing filtering, is performed to convert an image, in which edge portions are too conspicuous and which gives a stiff impression, into a smooth image, paragraph 55, 74).  

Regarding claim 4, Imaizumi discloses wherein the at least one processor by identifies the positions of the edge pixels based on a gradient of a gradation value of the multivalued image (e.g., filtering, which is called smoothing filtering, is performed to convert an image, in which edge portions are too conspicuous and which gives a stiff impression, into a smooth image, paragraph 55) and corrects the identified positions of the edge pixels based on the gradient of the gradation value of the multivalued image (e.g., appropriate filtering for an output image is performed. This image processing is implemented by a spatial filtering unit performing a convolution operation on a target pixel and its surrounding pixels in an image with a coefficient called a filter kernel, paragraphs 55, 74).

Regarding claim 5, Imaizumi discloses wherein the at least one processor corrects each of the identified positions of the edge pixels to a pixel adjacent to a 2Application No. 16/920,996Attorney Docket No. CANO-4610US1 pixel of the multivalued image corresponding to a pixel of an edge candidate and having a smaller gradation value (e.g.,  filtering, which is called smoothing filtering, is performed to convert an image, in which edge portions are too conspicuous and which gives a stiff impression, into a smooth image. Thus, appropriate filtering for an output image is performed. This image processing is implemented by a spatial filtering unit performing a convolution operation on a target pixel and its surrounding pixels in an image with a coefficient called a filter kernel, paragraph 55).  

Regarding claim 10, Imaizumi discloses wherein the multivalued image obtained from a document that has been scanned (e.g., MFPs including auto document feeders (hereinafter abbreviated as “ADFs”) for transporting paper to scanner portions for reading documents have become popular. Instead of an operation in which sheets of a document are set and scanned one by one, when sheets of a document, which are to be read, are set as a set to an ADF and scanning is started, the ADF may scan the sheets of a document one by one automatically and continuously, paragraph 3).  

Regarding claim 11, Lee discloses wherein: the at least one processor executes the program to identify a blurred character area from the multivalued image, and 3Application No. 16/920,996Attorney Docket No. CANO-4610US1the at least one processor generates the synthetic binary image by synthesizing the generated binary image and the generated edge image only in regard to the identified blurred character area (e.g., the object data is object data labeled from a composite binary image or a composite reverse image selected as an object tracking image among the composite binary image and the composite reverse image of the reference image and each comparison image. That is, when the synthetic binary image is selected as the object tracking image, the object data is object data labeled from the synthetic binary image of the reference image and each comparison image. In contrast, when the composite inverted image is selected as the object tracking image, the object data is object data labeled from the composite inverted image of the reference image and each comparison image, figure 2 and associated paragraphs).  

Regarding claim 12, Imaizumi discloses wherein a CC (Connected Component) is extracted from the multivalued image, a character candidate area is generated based on a position of the extracted CC, and the identification of the blurred character area is performed in regard to the generated character candidate area (e.g., Sharpening filtering is performed on the image, which is obtained after the contrast adjustment processing, to convert a blurry image into a sharp image. On the contrary, filtering, which is called smoothing filtering, is performed to convert an image, in which edge portions are too conspicuous and which gives a stiff impression, into a smooth image. Thus, appropriate filtering for an output image is performed. This image processing is implemented by a spatial filtering unit performing a convolution operation on a target pixel and its surrounding pixels in an image with a coefficient called a filter kernel, paragraph 55, 56).

Regarding claim 13, claim 13 is an image processing method with limitations similar of limitations of claim 1. Therefore claim 13 is rejected as set forth above as claim 1.

Regarding claim 14, claim 14 is a non-transitory computer-readable storage medium with limitations similar of imitations of clan 1. Therefore claim 14 is rejected as set forth above as claim 1.
Claims 2, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi et al. (Imaizumi) (US 2020/0014820 A1) in view of Lee Young Sin (KR 20090045587 A) as applied to claim 1 above, and further in view of Guo et al. (Guo) (US 10,949,972 B2).
Regarding claim 2, Imaizumi and Lee do not specifically disclose wherein the at least one processor executes the program perform an interpolation process to the generated synthetic binary image.
Guo discloses wherein the at least one processor executes the program perform an interpolation process to the generated synthetic binary image (e.g., in various implementations, a first deviation of ground-truth data forming the low-resolution reference digital image from corresponding data interpolated for the point in time from the first temporal sequence of high-elevation digital images may be determined. Based on the first deviation, a second deviation may be predicted of data forming the synthetic high-elevation digital image from corresponding data interpolated for the point in time from the second temporal sequence of high-elevation digital images, column 19, lines 48-56).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Imaizumi and Lee to include wherein the at least one processor executes the program perform an interpolation process to the generated synthetic binary image as taught by Guo. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Imaisumi and Lee by the teaching of Guo to have better image quality.

Regarding claim 6, Guo discloses wherein the interpolation process includes a shading process performed to the synthetic binary image and regenerates a synthetic binary image from the image subjected to the shading process (e.g., based on the first deviation, a second deviation may be predicted of data forming the synthetic high-elevation digital image from corresponding data interpolated for the point in time from the second temporal sequence of high-elevation digital images. Then, the synthetic high-elevation digital image may be generated based on the mapping and the predicted second deviation, column 19, lines 48-58).  

Regarding claim 7, Imaizumi and Lee do not specifically disclose wherein the at least one processor qenerates the synthetic binary image by performing noise determination to the generated edge image and thereafter synthetizing the generated binary image and the generated edge image based on a result of the noise determination.  
Guo discloses wherein the at least one processor qenerates the synthetic binary image by performing noise determination to the generated edge image and thereafter synthetizing the generated binary image and the generated edge image based on a result of the noise determination, (e.g., in various implementations, transient obstruction generation engine 138 may use particle systems, voxel models, procedural solid noise techniques, frequency models (e.g., low albedo, single scattering approximation for illumination in a uniform medium), ray trace volume data, textured ellipsoids, isotropic single scattering approximation, Perlin noise with alpha blending, and so forth. In some implementations, transient obstruction generation engine 138 may use GANs to generate synthetic clouds, or at least to improve generation of synthetic clouds, column 11, line 52 – column 12, line 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Imaizumi and Lee to include wherein the at least one processor qenerates the synthetic binary image by performing noise determination to the generated edge image and thereafter synthetizing the generated binary image and the generated edge image based on a result of the noise determination as taught by Guo. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Imaisumi and Lee by the teaching of Guo to have better image quality.
Regarding claim 8, Lee discloses wherein at least one processor generates the synthetic binary image by synthesizing the generated binary image and the generated edge image determined in the noise determination as being not noise (e.g., when the synthetic binary image is selected as the object tracking image, the object data is object data labeled from the synthetic binary image of the reference image and each comparison image. In contrast, when the composite inverted image is selected as the object tracking image, the object data is object data labeled from the composite inverted image of the reference image and each comparison image, figure 2 and associated paragraphs).  

Regarding claim 9, Guo discloses wherein, in a state where the at least one processor determines in the noise determination that the generated edge image is the noise, in at least any one of a case where a CC (Connected Component) is extracted from the qenerated edge image and a height of the extracted CC is larger than a threshold or a case where the height of the extracted CC is smaller than the threshold and pixels of the CC and the generated binary image are not continuous as a result of synthesizing the CC and the generated binary image (e.g., In some implementations, transient obstruction generation engine 138 may use GANs to generate synthetic clouds, or at least to improve generation of synthetic clouds. More details about such an implementation are provided with regard to FIG. 4. Transient obstruction generation engine 138 may be configured to add synthetic transient obstructions to one or more multiple different spectral bands of a high-elevation digital image. For example, in some implementations transient obstruction generation engine 138 may add clouds not only to RGB spectral band(s), but also to NIR spectral band(s), column 11, line 61 – column 12, line 4).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672